DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Claims 1-20 are pending and under examination.

Priority
This application is a divisional of U.S. Application 15/890,857, filed February 7, 2018, which is a continuation of International Application No. PCT/US2017/052790, filed September 21, 2017, which claims the benefit of U.S. Provisional Application No. 62/398,471, filed Sept. 22, 2016.

Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statements filed 5/20/2020 and 9/22/2020.  The Examiner has considered the references cited therein to the extent that each is a proper citation.  Please see the attached USPTO Form 1449.

Claim Construction and BRI of the Claims
	The claims are drawn to a composition of matter, i.e., injectable compositions comprising temsirolimus and a pharmaceutically acceptable excipient.  See Claim 1.

	A claim term is functional when it recites a feature "by what it does rather than by what it is" (e.g., as evidenced by its specific structure or specific ingredients). In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971). A functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to a person of ordinary skill in the pertinent art in the context in which it is used. A functional limitation is often used in association with an element, ingredient, or step of a process to define a particular capability or purpose that is served by the recited element, ingredient or step. See MPEP 2173.05(g).
	Here, “suitable for” is functional language, reciting features of the claimed injectable composition not by what it is but by what it does.  The Examiner has fully and carefully considered this functional language and has determined that it does not place any patentable limitations on the claims because any “injectable composition” comprising temsirolimus and a pharmaceutically acceptable excipient would reasonably be “suitable for” adventitial delivery to the peripheral artery or direct injection to a vascular disease site.  For example dependent claims broadly recite therapeutically amounts from about 1 mg to 50 mg (Claim 6), injection volumes from 
	Additionally, the intended use of the claimed injectable compositions is not afforded any patentable weight.  The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation").
	Here, injectable compositions comprising temsirolimus and a pharmaceutically acceptable carrier were well-known in the art for use in the treatment of cancer.  Indeed, in Example 1 Applicant used the commercially available Torisel® (temsirolimus) injectable formulation.  Recitation of “for use in treating restenosis” 
	Pursuant with the above, the claims are construed, in their broadest reasonable interpretation, to encompass any injectable composition comprising temsirolimus and a pharmaceutically acceptable excipient that is suitable for injection.

Claim Rejections - 35 USC § 112, 4th Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-5 and 17-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 2-5 and 17-20 depend directly or indirectly from Claim 1, which recites a composition of matter (“injectable composition”) comprising temsirolimus and a pharmaceutically acceptable excipient.  Claims 2-5 and 17-20 recite limitations pertaining to what the composition is claimed to be “suitable for” in Claim 1 (Claims 2-5) or the tissue or vascular disease site intended to be treated with the composition (Claims 17-20).
As the intended use of the claimed composition is not afforded patentable weight and Claims 2-5 and 17-20 do not place any structural limitations on the claimed “injectable composition” of Claim 1, they fail to further limit the injectable composition.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-13 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RUBINO ET AL. (US 2004/0167152 A1; Published Aug. 26, 2004) (Cited by Applicant in IDS filed 5/20/2020).
Rubino et al. teach parenteral formulations of CCI-7791.  See Abstract.
As per Claims 1-6, 9-12, and 16-20, Rubino et al. teach an injectable composition comprising 25 mg/mL temsirolimus (CCI-779), dehydrated ethanol, citric acid, d,l--tocopherol, and propylene glycol.  See Example 2; Claims.
Also as per Claims 1-13 and 16-20, Rubino et al. teach a diluent comprising 5% w/v polysorbate 80, 5% w/v polyethylene glycol 400, and water for injection. Rubino et al. teach this diluent can be preferably combined in a ratio of 9:1 v/v with the cosolvent concentrate of Example 1 or 2 to produce a solution of CCI-779 at a concentration of 2.5 mg/mL, which resulting mixture can be injected directly or further diluted with 0.9% Sodium Chloride Injection to provide a solution for intravenous injection.  This diluent, when combined with the CCI-779 formulations in Examples 1 and 2, has been used to deliver doses of 0.5 to 500 mg CCI-779 via direct intravenous injection or intravenous infusion.  See Example 4; Claims.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TORISEL™ PRODUCT LABEL (Wyeth Pharmaceuticals, Inc., 2007, 21 pages).
Torisel Product Label teaches Torisel (temsirolimus) injection, for intravenous infusion. See page 1.
Torisel injection, 25 mg/mL is supplied with diluent for Torisel.  Torisel (temsirolimus) injection vial contents are first diluted with the enclosed diluent before diluting the resultant solution with 250 mL of 0.9% sodium chloride injection. See page 1, “Dosage and Administration”; page 1, “Dosage Forms and Strengths”.
As per Claims 1-12 and 17-20, in preparing the Torisel administration solution, Step 1 comprises injecting 1.8 mL of DILUENT for TORISEL into the vial of TORISEL (temsirolimus) injection (25 mg/ml). The TORISEL (temsirolimus) vial contains an overfill of 0.2 mL (30 mg/1.2 mL). Due to the intentional overfill in the TORISEL injection vial, the drug concentration of the resulting solution will be 10 mg/mL. A total volume of 3 mL will be obtained including the overfill. See page 3, 2.5 Instructions for Preparation and Administration.
As per Claims 13-16, the required amount of temsirolimus from the 10 mg/mL drug solution/diluent mixture prepared in Step 1 is withdrawn and injected rapidly into a 250 mL container (glass, polyolefin, or polyethylene) of 0.9% sodium chloride injection.  As the 10 mg/mL drug solution/diluent mixture has a volume of 3 mL, the maximum concentration of the resulting injectable composition is 0.12 mg/mL [30 mg in 250 mL 0.9% sodium chloride]. See page 3, 2.5 Instructions for Preparation and Administration.
As per Claim 16, TORISEL (temsirolimus) injection comprises 25 mg/mL temsirolimus active ingredient and the inactive ingredients dehydrated alcohol (39.5% w/v), dl-alpha-tocopherol (0.075% w/v), propylene glycol (50.3% w/v), and anhydrous citric acid (0.0025% w/v).  The DILUENT for TORISEL comprises the inactive ingredients polysorbate 80 (40.0% w/v), polyethylene glycol 400 (42.8% w/v), and dehydrated alcohol (19.9%w/v). See pages 12-13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over RUBINO ET AL. (US 2004/0167152 A1; Published Aug. 26, 2004) and TORISEL™ PRODUCT LABEL (Wyeth Pharmaceuticals, Inc., 2007).

Claimed Invention
	The claims recite injectable compositions comprising temsirolimus or a pharmaceutically acceptable salt thereof and a pharmaceutically acceptable excipient.  See Claim 1.
	As discussed supra, the intended use of the claimed injectable compositions, i.e., for treating restenosis, is afforded no patentable weight.  Additionally, limitations pertaining to what the composition is “suitable for” are likewise afforded no patentable weight as they do not place any physical or structural limitations on the claimed injectable composition.  Put differently, any composition comprising a therapeutically effective amount of temsirolimus and a pharmaceutically acceptable excipient that is “injectable” is construed to be “suitable for” adventitial delivery to a peripheral artery or direct injection to a vascular disease site.

Teachings of RUBINO ET AL.
Rubino et al. teach parenteral formulations of CCI-7792.  See Abstract.
As per Claims 1-6, 9-12, and 16-20, Rubino et al. teach an injectable composition comprising 25 mg/mL temsirolimus (CCI-779), dehydrated ethanol, citric acid, d,l--tocopherol, and propylene glycol.  See Example 2; Claims.
Also as per Claims 1-13 and 16-20, Rubino et al. teach a diluent comprising 5% w/v polysorbate 80, 5% w/v polyethylene glycol 400, and water for injection. Rubino et al. teach this diluent can be preferably combined in a ratio of 9:1 v/v with the cosolvent concentrate of Example 1 or 2 to produce a solution of CCI-779 at a concentration of 2.5 mg/mL, which resulting mixture can be injected directly or further diluted with 0.9% Sodium Chloride Injection to provide a solution for intravenous injection.  This diluent, when combined with the CCI-779 formulations in Examples 1 and 2, has been used to deliver doses of 0.5 to 500 mg CCI-779 via direct intravenous injection or intravenous infusion.  See Example 4; Claims.

Teachings of TORISEL™ PRODUCT LABEL
Torisel Product Label teaches Torisel (temsirolimus) injection, for intravenous infusion. See page 1.
Torisel injection, 25 mg/mL is supplied with diluent for Torisel.  Torisel (temsirolimus) injection vial contents are first diluted with the enclosed diluent before diluting the resultant solution with 250 mL of 0.9% sodium chloride injection. See page 1, “Dosage and Administration”; page 1, “Dosage Forms and Strengths”.
As per Claims 1-12 and 17-20, in preparing the Torisel administration solution, Step 1 comprises injecting 1.8 mL of DILUENT for TORISEL into the vial of TORISEL (temsirolimus) injection (25 mg/ml). The TORISEL (temsirolimus) vial contains an overfill of 0.2 mL (30 mg/1.2 mL). Due to the intentional overfill in the TORISEL injection vial, the drug concentration of the resulting solution will be 10 mg/mL. A total volume of 3 mL will be obtained including the overfill. See page 3, 2.5 Instructions for Preparation and Administration.
As per Claims 13-16, the required amount of temsirolimus from the 10 mg/mL drug solution/diluent mixture prepared in Step 1 is withdrawn and injected rapidly into a 250 mL container (glass, polyolefin, or polyethylene) of 0.9% sodium chloride injection.  As the 10 mg/mL drug solution/diluent mixture has a volume of 3 mL, the maximum concentration of the resulting injectable composition is 0.12 mg/mL [30 mg in 250 mL 0.9% sodium chloride]. See page 3, 2.5 Instructions for Preparation and Administration.
As per Claim 16, TORISEL (temsirolimus) injection comprises 25 mg/mL temsirolimus active ingredient and the inactive ingredients dehydrated alcohol (39.5% w/v), dl-alpha-tocopherol (0.075% w/v), propylene glycol (50.3% w/v), and anhydrous citric acid (0.0025% w/v).  The DILUENT for TORISEL comprises the inactive ingredients polysorbate 80 (40.0% w/v), polyethylene glycol 400 (42.8% w/v), and dehydrated alcohol (19.9%w/v). See pages 12-13.


Principles of Law
 “In rejecting claims under 35 U.S.C. § 103, the examiner bears the initial burden of presenting a prima facie case of obviousness. Only if that burden is met, does the burden of coming forward with evidence or argument shift to the applicant.” In re Rijckaert, 9 F.3d 1531, 1532 (Fed. Cir. 1993) (citations omitted). In order to determine whether a prima facie case of obviousness has been established, we consider the factors set forth in Graham v. John Deere Co., 383 U.S. 1, 17 (1966): (1) the scope and content of the prior art; (2) the differences between the prior art and the claims at issue; (3) the level of ordinary skill in the relevant art; and (4) objective evidence of nonobviousness, if present.
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). “In determining whether obviousness is established by combining the teachings of the prior art, ‘the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.‟” In re GPAC Inc., 57 F.3d 1573, 1581 (Fed. Cir. 1995).
“[I]in a section 103 inquiry, ‘the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.‟” Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (quoting In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976).)
In Merck, a prior art patent disclosed genus of 1200 effective combinations of compounds, including the claimed combination. The court found that the “[d]isclos[ure of] a multitude of effective combinations does not render any particular formulation less obvious.” Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989). 
The burden of demonstrating unexpected results rests on the party asserting them, and “it is not enough to show that results are obtained which differ from those obtained in the prior art: that difference must be shown to be an unexpected difference.” In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). “[U]nexpected results must be established by factual evidence. Mere argument or conclusory statements in the specification does not suffice.” In re DeBlauwe, 736 F.2d 699, 705 (Fed. Cir. 1984). “[W]hen unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art.” In re Baxter-Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991). “The evidence presented to rebut a prima facie case of obviousness must be commensurate in scope with the claims to which it pertains.” In re Dill, 604 F.2d 1356, 1361 (CCPA 1979)(emphasis added). Expected beneficial results are not evidence of nonobviousness. See In re Skoner, 517 F.2d 947, 950 (CCPA 1975).

Examiner’s Analysis and Conclusion of Obviousness
A claimed invention is unpatentable if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the relevant art. 35 U.S.C. § 103. Whether a claimed invention would have been obvious is a question of law, based on factual determinations regarding the scope and content of the prior art, differences between the prior art and the claims at issue, the level of ordinary skill in the pertinent art, and any objective indicia of non-obviousness. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007); Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966). 
In KSR, the Supreme Court criticized a rigid approach to determining obviousness based on the disclosures of individual prior-art references, with little recourse to the knowledge, creativity, and common sense that an ordinarily skilled artisan would have brought to bear when considering combinations or modifications. KSR, 550 U.S. at 415-22. Rejecting a blinkered focus on individual documents, the Court required an analysis that reads the prior art in context, taking account of “demands known to the design community,” “the background knowledge possessed by a person having ordinary skill in the art,” and “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418. This “expansive and flexible approach,” id. at 415, is consistent with the Courts’ pre-KSR decisions acknowledging that the inquiry “not only permits, but requires, consideration of common knowledge and common sense.” DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1367 (Fed. Cir. 2006).  As KSR established, the knowledge of such an artisan is part of the store of public knowledge that must be consulted when considering whether a claimed invention would have been obvious.
In recognizing the role of common knowledge and common sense, the Courts have emphasized the importance of a factual foundation to support a party’s claim about what one of ordinary skill in the relevant art would have known. See, e.g., Mintz v. Dietz & Watson, Inc., 679 F.3d 1372, 1377 (Fed. Cir. 2012); Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 (Fed. Cir. 2009). One form of evidence to provide such a foundation, perhaps the most reliable because not litigation-generated, is documentary evidence consisting of prior art in the area.
Claim 1 requires an injectable composition comprising temsirolimus or a pharmaceutically acceptable salt thereof and a pharmaceutically acceptable excipient.  Such a composition is taught by both Rubino et al. and Torisel Product Label.
Claims 2-5 require the injectable composition is “suitable for” adventitial delivery in the leg (Claim 2), adventitial delivery below the knee (Claim 3), adventitial delivery in the leg above the knee (Claim 4), or adventitial delivery to a below-knee popliteal or tibial vessel (Claim 5).  As both Rubino et al. and Torisel Product Label teach injectable compositions comprising therapeutically effective amounts of temsirolimus or a pharmaceutically acceptable salt thereof and a pharmaceutically acceptable excipient suitable for direct injection, such compositions are clearly “suitable for” the recited uses.
Claims 6-8 require the therapeutically effective amount of temsirolimus is about 1 g to 50 mg (Claim 6), about 10 g to 20 mg (Claim 7), or about 25 g to 10 mg (Claim 8). Claims 9-10 require the injection volume of the composition is about 0.01 ml to about 50 ml (Claim 9) or about 0.5 ml to about 20 ml (Claim 10).  Claims 13-15 require the concentration of temsirolimus is about 0.01 mg/mL to about 2.0 mg/mL (Claim 13), about 0.1 mg/mL to about 0.5 mg/mL (Claim 14), or about 0.1 mg/mL to about 0.4 mg/mL (Claim 15).  Rubino et al. teach an injectable composition comprising 25 mg/mL temsirolimus (CCI-779) (Example 2) and teach a diluent can be preferably combined in a ratio of 9:1 v/v with the cosolvent concentrate of Example 2 to produce a solution of CCI-779 at a concentration of 2.5 mg/mL, which resulting mixture can be injected directly. Rubino et al. teach this diluent, when combined with the CCI-779 formulations in Examples 1 and 2, has been used to deliver doses of 0.5 to 500 mg CCI-779 via direct intravenous injection or intravenous infusion.  Torisel Product Label teaches Torisel (temsirolimus) injection, 25 mg/mL, is supplied with diluent for Torisel.  Torisel teaches after dilution, the drug concentration of the resulting solution will be 10 mg/mL.  Torisel teaches the required amount of temsirolimus from the 10 mg/mL drug solution/diluent mixture prepared in Step 1 is withdrawn and injected rapidly into a 250 mL container (glass, polyolefin, or polyethylene) of 0.9% sodium chloride injection.  As the 10 mg/mL drug solution/diluent mixture has a volume of 3 mL, the maximum concentration of the resulting injectable composition is 0.12 mg/mL [30 mg in 250 mL 0.9% sodium chloride]. 
Claim 16 requires the pharmaceutically acceptable excipient is 0.9% sodium chloride injection USP, dehydrated alcohol, dl-alpha tocopherol, anhydrous citric acid, polysorbate 80, polyethylene glycol 400, propylene glycol, or a combination thereof.  Both Rubino et al. and Torisel Product Label teach combinations of the identical excipients claimed.
A person of ordinary skill in the art at the time the application was filed would have a reasonable expectation of success in formulating temsirolimus in an injectable composition suitable for adventitial delivery to a peripheral artery or direct injection to a vascular disease site because such injectable compositions were already well-known and commercially available at the time of Applicant’s filing.  Indeed, Applicant used the commercially available temsirolimus injectable formulation Torisel in his only working example.  See Example 1.
	Adjusting the final concentration of an injectable composition of temsirolimus using well-known and conventional pharmaceutical excipients for injection would have been well within the purview of a person of ordinary skill in the art at the time the application was filed.  Indeed, Rubino et al. teach diluting the CCI-779 formulations in Examples 1 and 2 therein to deliver doses of 0.5 to 500 mg CCI-779 via direct intravenous injection or intravenous infusion.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,576,063. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘063 patent claims anticipate the instant claims as follows:
Claims 1-5 and 17-20 are anticipated by Claims 1, 7-14, and 16-26 of the ‘063 patent;
Claims 6-8 are anticipated by Claim 2 of the ‘063 patent;
Claim 9-10 are anticipated by Claim 5 of the ‘063 patent;
Claims 11-12 are anticipated by Claims 4 and 15 of the ‘063 patent;
Claim 16 is anticipated by Claim 6 of the ‘063 patent.
Respecting Claims 13-15, which recite concentrations of temsirolimus, as the ‘063 patent recites therapeutically effective amounts of 1 mg to 50 mg (Claim 2) and injection volumes of 0.01 mL to about 50 mL (Claim 5), the claimed concentrations (mg/mL) would have been prima facie obvious as concentrations clearly encompassed by the claimed therapeutically effective amounts of 1 mg to 50 mg (Claim 2) and injection volumes of 0.01 mL to about 50 mL (Claim 5).  

Conclusion
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629                                                                                                                                                                                                                                                                                                                                                                                                              UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038


    
        
            
        
            
        
            
        
            
    

    
        11The claimed temsirolimus is also known as CCI-779.  See Specification at [0038].
        21The claimed temsirolimus is also known as CCI-779.  See Specification at [0038].